DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 and 6/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 and 9 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Wang US 2016/0099272.

Re claim 1, Wang teaches a filter (120, fig7, [23]) comprising a plurality of different pixels (100R, G, B and IR, fig2 and fig7, [21]) two- dimensionally arranged therein, 
wherein said plurality of different pixels includes pixels of a near-infrared cut filter (109 and 122, fig7, [24, 27]) that shield at least a part of light having a wavelength in the near-infrared region and transmit light having a wavelength in the visible region (fig3 and 4), 
wherein said pixels of a near-infrared cut filter include a pixel of a first near-infrared cut filter (109IR-cut, fig4 and 7, [27]), and a pixel of a second near-infrared cut filter (122, fig3 and 7, [24]) that shields light at a wavelength in the near- infrared region different from that of the first near-infrared cut filter (122 cut above 900nm and 109 cut above 700nm, fig3 and 4), wherein a transmittance of the pixel of the first near-infrared cut filter and the pixel of the second near-infrared cut filter in the entirety of a wavelength range of 400 to 650 nm is 90% or more (fig3 and 4).
Re claim 2, Wang teaches the filter according to claim 1, wherein the pixels of the near-infrared cut filter have a maximum absorption wavelength in a wavelength range of 700 to 2,000 nm (122 cut above 900nm and 109 cut above 700nm, fig3 and 4), and an absorbance Amax/absorbance A550 which is a ratio of the absorbance Amax at a maximum absorption wavelength to the absorbance A550 at a wavelength of 550 nm is 20 to 500 (fig3 and 4).
Re claim 4, Wang teaches the filter according to claim 1, BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/VP/shApplication No.: 16/545,276Docket No.: 2870-0729PUS1 Reply to Office Action of February 8, 2021Page 3 of 11 wherein a difference between the maximum absorption wavelength of the pixels of the first near-infrared cut filter and the maximum absorption wavelength of the pixels of the second near-infrared cut filter is 20 to 1,000 nm (122 cut above 900nm and 109 cut above 700nm, fig3 and 4).  
Re claim 8, Wang teaches the filter according to claim 1, wherein the height difference between the top surfaces of the plurality of different pixels is 20% or less of the film thickness of the thickest pixel (all pixels have same thickness with top surface at same level, fig7).  
Re claim 9, Wang teaches the filter according to claim 1, BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/VP/shApplication No.: 16/545,276Docket No.: 2870-0729PUS1 Reply to Office Action of February 8, 2021Page 4 of 11 wherein the height difference between the top surfaces of the plurality of different pixels is 10% or less of the film thickness of the thickest pixel (all pixels have same thickness with top surface at same level, fig7).  
Re claim 15, Wang teaches an optical sensor comprising: the filter according to claim 1 (100, fig7, [37]).  
Re claim 16, Wang teaches a solid-state imaging element comprising: the filter according to claim 1 (100, fig7, [37]).  
Re claim 18, Wang teaches the filter according to claim 1, wherein a transmittance of the pixel of the first near-infrared cut filter and the pixel of the second near-infrared cut filter are 20% or less at least one point in a wavelength range of 700 to 2,000 nm (122 cut above 900nm and 109 cut above 700nm, fig3 and 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0099272 and Sasaki et al. US 2017/0137444 (WO2016031810).

Re claim 5, Wang dose not explicitly show the filter according to claim 1, wherein the plurality of different pixels includes a pixel other than the pixels of the near-infrared cut filter.  
Sasaki teaches wherein the plurality of different pixels include a pixel other than that of the near- infrared cut filter (pixel with 113, fig1, [294]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to add in an infrared sensor to achieve motion capture and distance cognition to the imaging device (Sasaki, [316).
Re clam 6, Wang modified above teaches the filter according to claim 5, wherein the pixel other than the pixels of the near-infrared cut filter is at least one selected from a transparent pixel, a colored pixel, and a pixel of a layer that selectively transmits or shields light at a specific wavelength (Sasaki, pixel with 113 as IR transmission filter, fig1, [294]).  
Re claim 7, Wang modified above teaches the filter according to claim 6, wherein the pixel of a layer that selectively transmits or shields light at a specific wavelength is at least one pixel selected from a pixel of an infrared transmitting filter (Sasaki, pixel with 113 as IR transmission filter, fig1, [294]) or a pixel of an ultraviolet cut filter.  
Re claim 10, Wang dose not explicitly show the filter according to claim 1, wherein the filter further comprises pixel of an infrared transmitting filter, and a difference between the thicknesses of the both pixels is 20% or less of the film thickness of the thickest pixel.  
Sasaki teaches wherein the filter has at least the pixel of the near-infrared cut filter (pixel with 111 and 112, fig1, [297]) and the pixel of the infrared transmitting filter (pixel with 113 and 114, fig1, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to add in an infrared sensor to achieve motion capture and distance cognition to the imaging device (Sasaki, [316).
Re claim 11, Wang dose not explicitly show the filter according to claim 1, wherein an average refractive index of light at a wavelength of 400 to 700 nm in the pixels of the near-infrared cut filter is 1.4 to 1.9.  
Sasaki teaches wherein an average refractive index of light at a wavelength of 400 to 700 nm in the pixel of the near-infrared cut filter is 1.4 to 1.9 (pyrrolopyrrole compound have index of refraction of about 1.696).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to use a pyrrolopyrrole compound as the near infrared absorption substance. The motivation to do so is to cut off NIR region with absorption in the visible region suppressed (Sasaki, [62]).
Re claim 12, Wang dose not explicitly show the filter according to claim 1, wherein the near-infrared cut filter includes a near-infrared absorbing dye, and the near- infrared absorbing dye is a compound having a π-conjugated plane including a monocyclic or fused aromatic ring.  
Sasaki teaches wherein the near-infrared cut filter includes a near-infrared absorbing dye (111, fig1, [9, 16, 300]), and the near-infrared absorbing dye is a compound having a π-conjugated plane including a monocyclic or fused aromatic ring ([16]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to use a pyrrolopyrrole compound 
Re claim 13, Wang modified above teaches the filter according to claim 12, wherein the near-infrared absorbing dye is at least one selected from a pyrrolopyrrole compound (Sasaki, [62]), a cyanine compound, and a squarylium compound.  
Re claim 14, Wang modified above teaches the filter according to claim 13, wherein the near-infrared absorbing dye is a pyrrolopyrrole compound (Sasaki, [62]).  
Re claim 17, Wang dose not explicitly show an image display device comprising: the filter according to claim 1.  
Sasaki teaches a plasma display panel with a pixel other than that of the near- infrared cut filter (pixel with 113, fig1, [294]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to use the NIR filter in a plasma display to achieve an image in a color close to the actual color and add in an infrared sensor to achieve motion capture and distance cognition to the imaging display device (Sasaki, [316).
Re claim 19, Wang dose not explicitly show the filter according to claim 1, wherein an average refractive index of light at a wavelength of 400 to 700 nm in the pixels of the near-infrared cut filter is 1.6 to 1.7.
Sasaki teaches wherein an average refractive index of light at a wavelength of 400 to 700 nm in the pixel of the near-infrared cut filter is 1.4 to 1.9 (pyrrolopyrrole compound have index of refraction of about 1.696).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Sasaki to use a pyrrolopyrrole compound .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812